Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1, 4, 6-8, 11, 12, 16, 17, 19, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure does not teach “the expandable elastic frame in the inflated position is flat”.    Note that applicant explain that this limitation is taught by the embodiment in figs.  11-13.  Note the specification:
inflating the expandable hose 28 or tubing/hose frame 50 of the covering system 10 via inlet 26 and a valve 16 until the cover material 31 covers the entire object 11 (e.g., see figures 4 and 14); (with emphasis)

Note that the inflated cover in fig. 14 is not flat as the peripheral edges are folded downward.  Also, there is nothing in the specification describing the expandable elastic frame in the inflated position is flat.  This is a new matter rejection.

Claims 1, 4, 6-8, 11, 12, 16, 17, 19, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.   
. 

Claims 1, 4, 6-8, 11, 12, 16, 19, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overstreet (20160362903).  Overstreet teaches a cover system for an object, comprising an expandable elastic frame comprised of sections of hollow tubing and having a hollow bore, a sheet of cover 18 material that fits over the frame. Overstreet teaches at least one inlet fitting that enables air or water flow into the hollow bore of the frame, wherein the at two inlet fitting is connected to an air source or a water source via one or more valves, wherein the expandable elastic frame has an inflated position and a deflated position, and wherein the expandable elastic frame can be moved between the inflated position and the deflated positions by filling it with water or with air via the at least one inlet fitting; and wherein the expandable elastic frame in the inflated position is flat, and wherein the expandable elastic frame in the deflated position can be secured to the object without tie downs.  
The pool or other surface covering 18  may stretch over a substantial portion, nearly all or the entire surface of the  cover 100 from, e.g., near or at the location of the inner stabilizer (or  innermost, if multiple inner stabilizers are employed) 12 to the perimeter  stabilizer 14. 
..
In another embodiment, e.g., wherein the cover is for a rectangular pool, the inner stabilizer is preferably also generally rectangular in structure (not shown).  In yet a third embodiment, e.g., wherein the cover is for an oval pool, the inner stabilizer(s) is preferably also generally oval in shape (not shown).
..
In a particular embodiment, each of the inner stabilizer,  perimeter stabilizer and connectors are air-fillable inflatable tubes (see,  e.g., FIGS. 3a and 3b) which may be filled with one, two or more built-in valve  stems 20, e.g., at some position on the perimeter 14 and/or inner 12 stabilizer  tubes.  These valve stems 20 may then be used to fill one or more other components of an inter-connected tubing system (see FIGS. 1-2),

When the cover is to be removed and stored, the air blower flow may be reversed and the air removed from inside the cover tubing to deflate it for removal (with emphasis)

Regarding “the expandable elastic frame in the deflated position can be secured to the object without tie downs”, note that there is not tie down in the cover of Overstreet. 
Regarding claim 4, note the concentric closed shaped. 
Regarding claim 7, note the connectors. 
The cover includes a perimeter and at least one inner, somewhat concentric and buoyant stabilizer.   The stabilizers are preferably joined by at least one connector, and overlayed with a covering material, or canopy, which is affixed at least to the perimeter stabilizer. 
..
connectors 16, such as straps or tubes. 
.. [0021] The perimeter stabilizer 14 may typically be structurally similar to or the same as the inner stabilizer and can also vary substantially depending on the nature of the water container and the cover's particular intended use, although its dimensions are typically built to a slightly larger diameter to  enhance its stabilizing effect.  Exemplary dimensions for inflatable tube style perimeter stabilizers include tubes 
[0026].. In a particular embodiment, each of the inner stabilizer, perimeter stabilizer and connectors are air-fillable inflatable tubes (with emphasis)	


Claims 1, 8, 11, 17, 19, 27, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers (6363661).  Myers teaches a cover system for an object, comprising an expandable elastic frame comprised of sections of hollow tubing (bladders 20) and having a hollow bore, a sheet of cover 18 material that fits over the frame, at least one inlet fitting that enables water flow into the hollow bore of the frame, wherein the at two inlet fitting is connected , wherein the expandable elastic frame has an inflated position and a deflated position, and wherein the expandable elastic frame can be moved between the inflated position and the deflated positions by filling it with water via the at least one inlet fitting; and wherein the expandable elastic frame in the inflated position is flat, and wherein the expandable elastic frame in the deflated position can be secured to the object without tie downs.  
13)   A further object of this invention is to provide a cover, as aforesaid, which is flexible and may be folded or rolled when respective bladders have been drained.
..
(3)   A plurality of bladders 20 are disposed between the top 14 and bottom 16 layers of the canvas 12 and are fixedly attached thereto (FIG. 2).
(5)   Each bladder 20 is connected to a next adjacent bladder with a flexible conduit 34 (FIG. 2).  A pressure actuated check valve 36 is disposed within each flexible conduit 34.
..
Each  inlet conduit 26 includes an outwardly threaded end to which a water hose may  be threadably coupled for filling the bladder with water.  Each inlet conduit  26 includes a check valve (not shown) such that water is permitted to flow  through the inlet conduit into the bladder but is not permitted to return  therethrough. (with emphasis)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733